   Case 2:19-cv-03984-MWF-AFM Document 10 Filed 08/07/19 Page 1 of 1 Page ID #:55




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     CV 19-3984-MWF(AFMx)                                     Dated: August 7, 2019

Title:       United States of America -v- Teymour Khoubian

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                       None Present
             Courtroom Deputy                                   Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                      None Present

PROCEEDINGS (IN CHAMBERS):                   ORDER TO SHOW CAUSE RE DEFAULT
                                             JUDGMENT

      In light of the Default By Clerk [9]entered on August 2, 2019, the Court sets a hearing
for Order To Show Cause Re Default Judgment for September 9, 2019 at 11:30 a.m. If a
Motion for Default Judgment is filed prior to this hearing, the hearing on the Order To Show
Cause will be discharged, and no appearance will be necessary.

     Any Motion for default judgment must comply with the Court's Procedures and
Schedules. See http://www.cacd.uscourts.gov/honorable-michael-w-fitzgerald.

         IT IS SO ORDERED.




MINUTES FORM 90                                                          Initials of Deputy Clerk   rs
CIVIL - GEN
                                             -1-
